Dyan Finguerra-DuCharme
Alex R. Goldberg
PRYOR CASHMAN LLP
7 Times Square
New York, New York 10036
Tel: (212) 421-4100
Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 MEDICAL DEPOT, INC. d/b/a DRIVE DEVILBISS
 HEALTHCARE,                                                   Civil Action No.

                                Plaintiff,                     COMPLAINT

                        - against -                            DEMAND FOR JURY TRIAL

 VIVE HEALTH LLC,

                                Defendant.


       Plaintiff Medical Depot, Inc. d/b/a Drive DeVilbiss Healthcare (“Plaintiff” or “Drive”), by

its attorneys Pryor Cashman LLP, alleges as follows against defendant Vive Health LLC

(“Defendant” or “Vive”):

                                      NATURE OF ACTION

       1.      This is an action for willful trademark infringement, unfair competition, and

cancellation of trademarks, among other statutory and common law violations. Plaintiff is a health

care industry leader for durable medical equipment (“DME”) including, but not limited to, rollators,

wheel chairs, walkers, bed rails, toilet seats and transfer benches. Plaintiff has used the DRIVE

mark, and DRIVE variations thereof, in connection with DME goods since at least as early as 2002.

Through Plaintiff’s exclusive and continuous use, the DRIVE mark has become synonymous with

high-quality DME products and serves to identify Plaintiff as the sole source of these goods.
       2.      Indeed, the DRIVE products have garnered unsolicited media attention and critical

acclaim within the industry. Plaintiff has developed considerable consumer recognition and

goodwill in its DRIVE family of marks, and the DRIVE mark is now among Plaintiff’s most

valuable commercial assets.

       3.      Despite Plaintiff’s prior and substantial rights in the DRIVE mark, Defendant

launched a line of DME products under the VIVE trademark including use of the VIVE mark on

and in connection with rollators, wheel chairs, walkers, bed rails, toilet seats and transfer benches.

       4.      Defendant’s actions have caused and are causing immediate and irreparable harm

to Plaintiff. To redress the harm that Defendant is causing to Plaintiff, Plaintiff brings claims for

trademark infringement under Section 32(1) of the United States Trademark Act of 1946, as

amended (the “Lanham Act”), 15 U.S.C. § 1114(1); unfair competition and false endorsement

under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); cancellation of trademark

registrations under Section 37 of the Lanham Act (15 U.S.C. § 1119); and related claims under

statutory and common law. Plaintiff seeks injunctive and monetary relief due to Defendant’s

egregious, willful and wanton activities, including exemplary damages, attorneys’ fees and costs.

                                             PARTIES

       5.      Plaintiff Medical Depot, Inc. d/b/a Drive DeVilbiss Healthcare is a Delaware

corporation with an address of 99 Seaview Boulevard, Port Washington, New York, 11050.

       6.      Upon information and belief, Defendant Vive Health LLC is a Florida limited

liability company with an address of 8955 Fontana Del Sol Way, 2nd Floor, Naples, Florida 34109.




                                                  2
                                  JURISDICTION AND VENUE

       7.        This case is a civil action arising under the Lanham Act, 15 U.S.C. § 1051, et seq.

This Court has subject matter jurisdiction over the claims in this Complaint that relate to trademark

infringement and unfair competition pursuant to 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and

1338(a) & (b).

       8.        This Court has supplemental jurisdiction over the claims in this Complaint that arise

under state common law of the State of New York pursuant to 28 U.S.C. § 1367(a), because the

state law claims are so related to the federal claims that they form part of the same case or

controversy and derive from a common nucleus of operative facts.

       9.        This Court has personal jurisdiction over Defendant because, upon information and

belief, Defendant is doing business in New York, has contracted to supply goods or services in

New York, the claims at issue arise out of its transaction of business and/or supplying goods and

services directed to consumers residing in New York, and/or Defendant has committed infringing

acts outside of New York causing injury to Plaintiff in New York and/or Defendant regularly does

or solicits business in New York and/or derives substantial revenue from goods used or services

rendered in New York and/or expects or reasonably should expect its infringing conduct to have

consequences in New York and derives substantial revenue from interstate commerce. These

activities fall within the long-arm statute of the State of New York, C.P.L.R. §§ 301 and 302(a).

       10.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant is

transacting business and committing tortious acts within the State of New York and this District.




                                                   3
                                               FACTS

I.     Plaintiff and the DRIVE Brand

       11.     Drive DeVilbiss Healthcare was formed in January 2000 under the name Medical

Depot, Inc. Not long after the company was started, the ownership recognized the opportunity to

reflect the spirit of the company and the quality of life it provides to the users of its products, and

therefore, changed the name to DRIVE. This culture and drive led to the significant growth and

the formation of a multi-national organization. The continuous growth and expansion throughout

the years is supported by the best professionals in the business, state-of-the-art technology and an

enduring winning attitude. When DeVilbiss Healthcare was acquired in 2015, the company

became known as Drive DeVilbiss Healthcare.

       12.     Plaintiff carries a complete line of DME including rollators, mobility products, beds,

bariatric products, wheelchairs, sleep surfaces and pressure prevention products, respiratory

equipment, CPAP products, self-assist products, power wheelchairs, power scooters, rehabilitation

products, pediatric products, patient room equipment, personal care products and electrotherapy

devices.

       13.     Plaintiff’s customer base spans many verticals including directly to individual

consumers, home healthcare providers, healthcare distributors, retailers (both independent and

chains), and online retailers.

       14.     The following screenshots show some of Plaintiff’s exemplary products sold under

the DRIVE brand name:




                                                  4
5
       15.    The DRIVE products are sold directly to consumers both online (including on the

Amazon website) and in brick-and-mortar locations such as medical supply stores and pharmacies.

       16.    Plaintiff owns federal trademark registrations for the DRIVE mark for use on and

in connection with a wide variety of goods within the healthcare industry. In the U.S., Plaintiff

has obtained the following eight registrations for marks that include the DRIVE formative

(collectively, the “DRIVE Marks”):




                                               6
Mark                       Reg. No.           Goods
DRIVE                      3,978,310          Footstools, hospital beds, and hospital bed accessories in
                                              Class 20
                                              Wheel chairs in Class 12
                                              Walkers, rollators, canes and crutches, and other medical
                                              products in Class 10
                           4,078,065          Footstools, hospital beds, and hospital bed accessories in
                                              Class 20
                                              Wheel chairs in Class 12
                                              Walkers, rollators, canes and crutches, and other medical
                                              products in Class 10
DRIVE MEDICAL              2,889,659          Footstools, hospital beds, and hospital bed accessories in
DESIGN &                                      Class 20
MANUFACTURING                                 Wheel chairs in Class 12
                                              Walkers, rollators, canes and crutches, and other medical
                                              products in Class 10
DRIVE MEDICAL              4,659,820          Footstools, hospital beds, and hospital bed accessories in
                                              Class 20
                                              Wheel chairs in Class 12
                                              Walkers, rollators, canes and crutches, and other medical
                                              products in Class 10
                           3,966,510          Medical manufacturing services in Class 40
                                              Medical distributorship services in Class 35

DRIVE PAIN AWAY            4,787,330          Electrotherapy devices in Class 10
DRIVE DEVILBISS            5,470,057          Footstools, hospital beds, and hospital bed accessories in
HEALTHCARE                                    Class 20
                                              Wheel chairs, motorized mobility scooters, and related
                                              accessories in Class 12
                                              Medical compressors, nebulizers, oxygen devices, walkers,
                                              rollators, canes and crutches, and other medical products in
                                              Class 10
INSPIRED BY DRIVE          5,530,763          Wheel chairs, strollers, and car seats in Class 12
                                              Mobility equipment for handicapped and disabled children
                                              and adults, canes, walkers, rollators, toileting systems, and
                                              other medical products in Class 10

Several of the foregoing DRIVE Marks are incontestable pursuant to 15 U.S.C. § 1065. True and

correct copies of the registration certificates and TSDR printouts for the DRIVE Marks are

attached hereto as Exhibit A. Furthermore, the DRIVE registrations contained in Exhibit A are

valid, subsisting, and in full force and effect and serve as evidence of Plaintiff’s exclusive right to




                                                  7
use the marks in commerce in connection with the goods identified in the registrations, as provided

by 15 U.S.C. § 1057(b).

       17.     Plaintiff vigilantly protects and enforces its intellectual property rights including

those it enjoys in the DRIVE Marks.

II.    Defendant’s Adoption of the Confusingly Similar VIVE Marks

       18.     Without authorization, Defendant is selling a wide variety of products bearing the

VIVE mark. Upon information and belief, Defendant uses the VIVE mark on and in connection

with identical products that are sold by Plaintiff including those goods categorized as DME.

       19.     Even more egregious, Defendant prominently displays the VIVE mark on identical

goods in a similar style as Plaintiff’s DRIVE mark, in the identical location as Plaintiff’s placement

of the DRIVE mark, as seen in the photos below:




       20.     Defendant’s VIVE mark is substantially similar to Plaintiff’s DRIVE mark in sight,

sound, connotation and commercial impression. Both marks share the I-V-E letter string and

consist of only one syllable and each is only word that ends with the identical “IVE” sound.



                                                  8
Heightening these similarities is the fact that the marks appear in similar font styles (ie., the marks

appear in a slight slant to the right).

        21.     Upon information and belief, Defendant sells its VIVE products in the same

channels of trade as those used by Plaintiff for its DRIVE products.

        22.     For example, a search on the Amazon website for the phrase “drive rollator” directs

users to both Plaintiff’s and Defendant’s respective branded rollator products, as illustrated in the

following screenshot:




        23.     Upon information and belief, the parties market and promote their DME products

to the same consumers without regard to sophistication.




                                                  9
       24.     Upon information and belief, there have been instances of actual consumer

confusion between the parties’ respective goods.

       25.     Upon information and belief, Defendant has obtained the following federal

registrations for marks that include the VIVE formative: VIVE, Reg. No. 4,754,580; VIVE SOLE,

Reg. No. 4,675,523; and VIVE PRECISION, Reg. No. 5,343,876 (the “VIVE Formative

Registrations” or the “VIVE Marks”).

       26.     On or about December 7, 2018, Plaintiff filed a petition to cancel the VIVE

Formative Registrations with the Trademark Trial and Appeal Board (the “TTAB”). Concurrently

with the filing of this Complaint, Plaintiff has requested that the TTAB stay the cancellation

proceeding.

       27.     The VIVE term is the dominant portion of the VIVE Marks because the other matter

contained therein is not sufficient to distinguish the VIVE Marks from the DRIVE mark in sight,

sound, meaning or commercial impression. As such, inclusion of the VIVE term makes each of

the VIVE Marks confusingly similar to the DRIVE mark.

III.   Plaintiff is Suffering Irreparable Harm

       28.     Defendant has undertaken activities in connection with the sale and promotion of

products that are likely to cause consumer confusion as to the source or origin of its goods. In

particular, consumers are likely to mistakenly believe that Plaintiff is the source of Defendant’s

products bearing the VIVE mark, or at a minimum, that Plaintiff is affiliated with, sponsored or

has endorsed such products.

       29.     The likelihood of confusion, mistake, and deception created by Defendant’s sale of

the infringing products is causing irreparable harm to Plaintiff and the goodwill associated with its

DRIVE brand, which it has built up over the past seventeen years.




                                                 10
        30.     Upon information and belief, Defendant undertook the actions described herein

with the deliberate intent to create confusion as to the source, sponsorship, and quality of

Defendant’s products.

        31.     Upon information and belief, Defendant undertook the actions described herein to

mislead consumers into believing that Plaintiff has endorsed, sponsored, or is somehow associated

with the VIVE products.

        32.     Upon information and belief, Defendant adopted the VIVE mark to, at a minimum,

call to mind the DRIVE family of marks and Plaintiff’s well-known DME products.

        33.     Defendant’s conduct described herein is intentional, fraudulent, malicious, willful,

and wanton.

        34.     Defendant’s conduct has injured Plaintiff, and if not enjoined, will continue to

injure Plaintiff.

        35.     Defendant’s unlawful actions described herein commenced approximately twelve

years after Plaintiff began using the DRIVE mark in the United States.

        36.     Plaintiff will suffer irreparable harm to its business reputation and the goodwill

associated with the DRIVE mark because it has no control over Defendant’s products.

        37.     Defendant’s deceptive conduct is harming the public in addition to harming

Plaintiff and the DRIVE brand.




                                                 11
                                       FIRST CLAIM
                             FEDERAL TRADEMARK INFRINGEMENT
                                       15 U.S.C. § 1114

        38.     Plaintiff hereby repeats and realleges the foregoing Paragraphs of the Complaint as

if fully set forth herein.

        39.     Plaintiff owns all right, title and interest in and to the DRIVE Marks.

        40.     Defendant has used in commerce, without Plaintiff’s permission, the VIVE Marks

in a manner that is likely to cause confusion or mistake or deceive purchasers as to the source of

Defendant’s goods and/or cause consumers to mistakenly believe that there is an affiliation,

connection, approval, sponsorship or association of Plaintiff and/or Plaintiff’s goods, services and

commercial activities, on the one hand, with Defendant and/or its respective goods, services or

commercial activities, on the other hand.

        41.     Defendant’s acts constitute infringement of the DRIVE trademark under 15 U.S.C.

§ 1114.

        42.     As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has suffered

and continues to suffer damage to its trademark rights, business reputation, and goodwill. Unless

restrained, Defendant will continue to use marks confusingly similar to the DRIVE mark and will

cause irreparable damage to Plaintiff. Plaintiff has no adequate remedy at law and is entitled to an

injunction restraining Defendant, its respective officers, agents, and employees, and all persons

acting in concert with Defendant, from engaging in further acts of infringement.

        43.     Plaintiff is further entitled to recover from Defendant the actual damages that it has

sustained and/or is likely to sustain as a result of Defendant’s wrongful acts.

        44.     Plaintiff is further entitled to recover from Defendant the gains, profits and

advantages that Defendant has obtained as a result of its wrongful acts.




                                                 12
        45.     Because of the willful nature of Defendant’s wrongful acts, Plaintiff is entitled to

an award of exemplary damages under the common law, and treble damages, increased profits and

its reasonable attorneys’ fees under 15 U.S.C. § 1117.

                                     SECOND CLAIM
                              FEDERAL UNFAIR COMPETITION
                                    15 U.S.C. § 1125(A)

        46.     Plaintiff hereby repeats and realleges the foregoing Paragraphs of the Complaint as

if fully set forth herein.

        47.     Plaintiff owns all right, title, and interest in and to the DRIVE mark.

        48.     Defendant has used in commerce marks that are substantially similar to the DRIVE

Marks on DME products.

        49.     Defendant’s unlawful acts in appropriating rights in the DRIVE mark are and were

intended to co-opt Plaintiff’s goodwill for Defendant’s own pecuniary gain.

        50.     Defendant’s use of the VIVE Marks, which are confusingly similar to Plaintiff’s

DRIVE mark, has caused and is likely to cause confusion as to the source of Defendant’s products,

all to the detriment of Plaintiff.

        51.     Defendant’s conduct as alleged herein, including its use of the VIVE Marks on

DME products, constitutes a false designation of origin as such conduct is likely to cause confusion

and/or to deceive users and consumers as to the origin, sponsorship, affiliation, connection, and/or

association of Plaintiff with Defendant’s goods and/or services.

        52.     Defendant’s use of the VIVE mark is calculated and intended to deceive and is

likely to deceive consumers into believing that Defendant’s VIVE products are Plaintiff’s products

and/or that Plaintiff is associated with Defendant’s products.




                                                 13
       53.        Defendant is capitalizing on and profiting from the likely consumer confusion

between its use of the VIVE Marks, on the one hand, and Plaintiff’s use of the DRIVE mark, on

the other hand.

       54.        Plaintiff does not now and has never sponsored or approved or authorized

Defendant’s use of the VIVE Marks or other intellectual property.

       55.        Defendant’s conduct is willful and deliberate and done with the intent to unfairly

commercially benefit from the goodwill associated with the DRIVE mark and with Plaintiff more

generally.

       56.        The foregoing acts of Defendant constitute unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).

       57.        Defendant’s unfair competition has caused and is causing great and irreparable

harm and damage to Plaintiff, and unless permanently restrained and enjoined by this Court, such

irreparable harm will continue.

       58.        As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has suffered

and continues to suffer damage to its trademark rights, business reputation and goodwill. Unless

restrained, Defendant will continue to use marks confusingly similar to the DRIVE mark and will

cause irreparable damage to Plaintiff. Plaintiff has no adequate remedy at law and is entitled to an

injunction restraining Defendant, its respective officers, agents and employees, and all persons

acting in concert with Defendant, from engaging in further acts of infringement and unfair

competition.

       59.        Plaintiff is further entitled to recover from Defendant the actual damages that it

sustained and/or is likely to sustain as a result of Defendant’s wrongful acts.




                                                   14
        60.     Plaintiff is further entitled to recover from Defendant the gains, profits and

advantages that Defendant has obtained as a result of its wrongful acts.

        61.     Because of the willful nature of Defendant’s wrongful acts, Plaintiff is entitled to

an award of exemplary damages under the common law, and treble damages, increased profits and

its reasonable attorneys’ fees under 15 U.S.C. § 1117.

                                THIRD CLAIM
                   NEW YORK COMMON LAW UNFAIR COMPETITION

        62.     Plaintiff hereby repeats and realleges the foregoing Paragraphs of the Complaint as

if fully set forth herein.

        63.     Plaintiff owns all right, title and interest in and to the DRIVE mark.

        64.     Consumers identify the DRIVE mark exclusively with Plaintiff when used on and

in connection with DME products.

        65.     Plaintiff has expended substantial time, resources and effort to develop and obtain

a strong reputation in the marketplace and enormous goodwill in the DRIVE mark.

        66.     Defendant has infringed the DRIVE mark through its use of the confusingly similar

VIVE Marks. Defendant’s unlawful acts are intended to capitalize on Plaintiff’s goodwill for

Defendant’s own pecuniary gain.

        67.     Defendant’s use of the VIVE Marks is calculated to and is likely to create confusion,

deceive and mislead consumers into believing that Defendant’s products originate with or are

authorized by Plaintiff, and is likely to cause confusion as to the source of Defendant’s products,

all to the detriment of Plaintiff.

        68.     Defendant’s acts, as alleged herein, constitute unfair competition and will, unless

enjoined by the Court, continue to result in harm to the goodwill associated with Plaintiff.




                                                 15
         69.    Upon information and belief, Defendant committed the acts alleged herein willfully

and with the intent to confuse the public and to injure Plaintiff.

         70.    The acts of Defendant have caused and are causing great and irreparable harm and

damage to Plaintiff, and unless permanently restrained and enjoined by this Court, such irreparable

harm will continue.

         71.    As a direct and proximate result of Defendant’s actions as stated herein, Plaintiff

has suffered damage to its reputation and damage to the goodwill of its DRIVE Marks. Further,

Plaintiff is entitled to exemplary damages as a result of Defendant’s malicious actions as described

above.

                                     FOURTH CLAIM
                         CANCELLATION OF REGISTRATION NOS.
                             4,754,580; 4,675,523; and 5,343,876

         72.    Plaintiff hereby repeats and realleges the foregoing Paragraphs of the Complaint as

if fully set forth herein.

         73.    Plaintiff hereby seeks cancellation of Registration Nos. 4,754,580; 4,675,523; and

5,343,876 pursuant to Section 37 of the Lanham Act (15 U.S.C. § 1119), due to the likelihood that

use of the VIVE mark in connection with the goods identified in the VIVE Formative Registrations

is likely to cause confusion in the minds of the public and is likely to deceive purchasers, causing

the public to mistakenly believe that such goods originate with, are approved by, or are affiliated

with Plaintiff in violation of Section 2(d) of the Lanham Act, 15 U .S.C. § l 052(d).

         74.    Pursuant to Trademark Act § 14, 15 U.S.C. § 1064, Plaintiff has standing to bring

this Claim because Plaintiff is being and will be damaged as a result of the VIVE Formative

Registrations as set forth hereinabove.




                                                 16
                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment against Defendant, and its

respective partners, agents and employees, and any and all persons in active concert or

participation with Defendant, and each of their heirs, executors, administrators, successors,

licensees, assigns, subsidiaries, parents, affiliates, divisions, co-venturers, partners, officers,

directors, employees, agents, shareholders, managers, representatives, consultants and any and all

other persons, corporations or other entities acting under the supervision, direction, control or on

behalf of any of the foregoing as follows:

       1.      Preliminarily and permanently enjoining Defendant, and its respective partners,

agents and employees, and any and all other persons in active concert or participation with

Defendant, and each of their heirs, executors, administrators, successors, licensees, assigns,

subsidiaries, parents, affiliates, divisions, co-venturers, partners, officers, directors, employees,

agents, shareholders, managers, representatives, consultants and any and all other persons,

corporations or other entities acting under the supervision, direction, control or on behalf of any

of the foregoing from (a) using the VIVE Marks or any other mark that is confusingly similar to

the DRIVE Marks, including any other “-IVE”-formative mark, in connection with the marketing,

promotion, offering, rendering, sale or other use in commerce of any product, in any manner that

may cause confusion or mistake or may deceive the public into believing that such products

originate with Plaintiff or that there is any affiliation or connection with Plaintiff, and from

otherwise competing unfairly with Plaintiff; (b) assisting, aiding or abetting any other person or

entity in the use of the VIVE Marks or any other mark that is confusingly similar to the DRIVE

Marks, including any other “-IVE”-formative mark, in connection with the marketing, promotion,

offering, rendering, sale or other use in commerce of any products, in any manner that may cause




                                                 17
confusion or mistake or may deceive the public into believing that such products originate with

Plaintiff or that there is any affiliation or connection with Plaintiff; (c) using any of Plaintiff’s

intellectual property, including the DRIVE Marks, or any confusingly similar marks; and (d)

representing by any means whatsoever, directly or indirectly, or doing any other acts or things

calculated or likely to cause confusion, mistake or to deceive the public into believing that any of

Defendant’s goods or services originate with Plaintiff or that there is any affiliation or connection

between Plaintiff and Defendant, and from otherwise competing unfairly with Plaintiff;

       2.      Directing, pursuant to Section 37 of the Lanham Act (15 U.S.C. § 1119), the

cancellation of US Trademark Registration Nos. 4,754,580; 4,675,523; and 5,343,876, and any

and all other federal registrations including confusingly similar variations owned or controlled by

Defendant.

       3.      Awarding Plaintiff damages in amounts to be determined at trial, including

compensatory, statutory damages and exemplary damages;

       4.      Awarding an accounting to Plaintiff for the gains and profits of Defendant and for

the damages sustained by Plaintiff as a result of the willful, intentional and wrongful conduct of

Defendant;

       5.      Awarding Plaintiff treble damages on account of the willful nature of the

Defendant’s infringing acts for an amount to be determined at trial;

       6.      Requiring Defendant to pay Plaintiff its costs and expenses in this action, including

attorneys’ fees and costs; and

       7.      Granting Plaintiff such other and further relief as the Court deems just and proper.




                                                 18
Dated: New York, New York
       April 19, 2019
                            Respectfully submitted,

                            PRYOR CASHMAN LLP

                            ___________________________
                            Dyan Finguerra-DuCharme
                            Alex R. Goldberg
                            7 Times Square
                            New York, New York 10036
                            Telephone: (212) 421-4100
                            Fax: (212) 326-0806
                            dfinguerra-ducharme@pryorcashman.com
                            agoldberg@pryorcashman.com
                            Attorneys for Plaintiff




                              19
